 0In the Matter ofCAROLINE MILLS, INC.andTEXTILE WORKERS UNIONOFAMERICA,C. I. 0.In the Matter of CAROLINE MILLS, INC.andTEXTILE WORKERS UNIONOF AMERICA, C. I. 0.Cases Nos. 10-C-1713 and 10-R-1383, respectively.Decided October292, 1945DECISIONANDORDERPursuant to a Decision and Direction of Election of the Board,1an election was held on April 17, 1945, among the employees of therespondent at Carrollton, Georgia, to determine whether or not TextileWorkers Union of America, C. I. 0., herein called the Union, was themajority representative of the employees for the purposes of collectivebargaining.Having lost the election, the Union on April 20, 1945,filed objections with the Regional Director, alleging, in substance,that the respondent had engaged in certain unfair labor practiceswhich had affected the outcon-me of the election.The Regional Direc-tor investigated the Objections, reported to the Board that they raisedsubstantial and material issues, and recommended that a hearing beheld.On May 9, 1945, the Board issued its Order directing that ahearing on the Objections be held.On April 25, 1945, the Unionfiled a charge with the Board alleging that the respondent had en-gaged in unfair labor practices.On May 18, 1945, the Board issuedan Order consolidating the above proceedings.On July 5, 1945, theTrial Examiner issued his Intermediate report in the above-entitledproceeding, finding that the respondent had engaged in and wasengaging in certain unfair labor practices, and recommending thatit cease and desist therefrom and take certain affirmative action, asset forth in the copy of the Intermediate Report attached hereto-The Trial Examiner further found that the respondent did not main-tain the standard of neutrality required of it in respect to the electionconducted among the respondent's employees on April 17, 1945, andrecommended that the Union's Objections to the election be sustained160N.L R B 135864 N I. R B, No 69376 CAROLINE MILLS, INC.377and that the election be set aside.Thereafter, exceptions to theIntermediate Report were filed by the respondent and by the inter-venors.On September 13, 1945, the Board, at Washington, D. C.,heard oral argument in which the Union and the respondentparticipated.The Board has reviewed the Trial Examiner's rulings made at thehearing and finds that no prejudicial error was committed.The rul-ings are hereby affirmed. The Board has considered the IntermediateReport, the exceptions of the parties, and the entire record in the case,and hereby adopts the findings, conclusions, and recommendations ofthe Trial Examiner, with the modifications and additions hereinafterset forth.1.The Trial Examiner has found that on the morning of the elec-tion, Superintendent Hall inquired of employee Lester as to how Lesterintended to vote, and that Hall said to Lester "I wouldn't vote for it."This finding is based upon Lester's testimony, which the Trial Ex-aminer has characterized as undisputed.The record reveals, however,that Hall denied making any attempt to influence the vote in the elec-tion.In view of our decision in the case, we find it unnecessary toresolve this conflict in testimony. In arriving at our decision, how-ever, we do not rely upon Lester's testimony as to his conversation withHall.Nor, under all the circumstances, do we rely upon the statementof Vice President Schaeffer to employee Pike that the National WarLabor Board would not authorize a wage increase "as.long as anyunion's around."2.The respondent excepts to the Trial Examiner's finding that it isresponsible for the statements of Broch, a member of the respondent'sBoard of Directors, on the ground that the employees had no knowl-edge of Broch's connection with the respondent.We find no merit inthis contention.Broch was a member of the respondent's Board ofDirectors and a stockholder in the respondent. In addition, Broch'soffice was adjacent to the respondent's mill; one employee testified thathe had heard that Broch was a stockholder in the respondent; and, inaddressing one of the employees, Broch identified himself with man-agement by stating "We want to keep it [the Union] out .. ." It isa reasonable inference, and we find, that at least some of the employeeswere aware of Broch's connection with management.Under all thecircumstances, we agree with the Trial Examiner and find that therespondent is liable for the statements of Broch.3.In discussing the effect of the respondent's conduct upon the elec-tion of April 17, 1945, the Trial Examiner noted that although theUnion submitted 97 membership cards to a Board agent in connectionwith its petition for certification as the bargaining representative ofthe respondent's employees, it polled only 40 votes at the election.The 378DECISIONS OF NATIONAL LABOR RELATIONS BOARDmembership applications were not submitted in evidence at the hearingin the above-entitled proceeding; and, in accordance with Board prac-tice, they were not subject to examination by the respondent at thehearing in the representation case.Accordingly, we do not rely uponthe applications in arriving at our determination to sustain the Objec-tions and to set aside the election.24.We do not concur in the Trial Examiner's finding that the state-ments and conduct of Strickland are attributable to the respondent.The record reveals that Strickland did not possess supervisory author-ity which would require his exclusion from the unit found appropri-ate by the Board in the representation proceeding.The record alsoshows that Strickland voted in the election, apparently without beingchallenged.As a member of the bargaining unit, he had the samefreedom of action as all other employees in the unit with respect tojoining or not joining unions and expressing his opinions on the sub-ject.Under these circumstances, liability for his statements andconduct may be attributed to the respondent only upon a showingthat the respondent encouraged, authorized, or ratified Strickland'sactivities, or that it acted in such manner as to lead the employeesreasonably to believe that he was acting for and on behalf of manage-ment.No such showing was made in the instant case.Consequently,we do not charge the respondent with the statements and conduct ofStrickland.'5.Since the record establishes that the respondent engaged in un-fair labor practices prior to the election, we find that the election wasnot an expression of the free will of an uncoerced majority of theemployees and we shall, therefore, direct that it be set aside.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the respondent, Caroline Mills, Inc., Car-rollton, Georgia, and its officers, agents, successors, and assigns, shall:1.Cease and desist from in any manner interfering with, restrain-ing, or coercing its employees in the exercise of the right to self-organization, to form labor organizations, to join or assist TextileWorkers Union of America, C. I. 0., or any other labor organization,to bargain collectively through representatives of their own choosing,and to engage in concerted activities, for the purpose of collectivebargaining or other mutual aid or protection as guaranteed in Section7 of the Act.2 SeeMatter of Litchfield Manufacturing Company,63 N. L. R. B. 545.3 SeeMatter of R. R.Donnelly and!VonaCompany,60 N. L.R. B. 835. CAROLINE MILLS, INC.3792.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Post at its plant at Carrollton, Georgia, copies of the noticeattached to the Intermediate Report herein, marked "Appendix A."'Copies of said notice, to be furnished by the Regional Director of theTenth Region, shall, after being duly signed by the respondent'srepresentative, be posted by the respondent immediately upon receiptthereof, and maintained by it for sixty (60) consecutive days there-after in conspicuous places, including all places where notices toemployees are customarily posted.Reasonable steps shall be taken bythe respondent to insure that said notices are not altered, defaced, orcovered by any other material;(b)Notify the Regional Director for the Tenth Region (Atlanta,Georgia), in writing, within ten (10) days from the date of thisOrder, what steps the respondent has taken to comply herewith.AND IT IS FURTHER ORDERED that the election held on April 17, 1945,among the respondent's employees be, and it hereby is, set aside.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Order.INTERMEDIATE REPORTMr. Albert D. MaynardandMr. T. Lowry Whittaker,for the Board.Mr. Shirley Boykin,of Carrollton, Ga., andMr. John Wesley Weekes,ofMessrs.Weekes & Candler,Decatur, Ga., for the respondent.Mr. Horace WhiteandMiss Irene Bailey,of Atlanta, Ga., for the Union.Mr. Willis Smith,of Carrollton, Ga, for the Intervenor.STATEMENT OF THE CASEOn December 15, 1944, Textile Workers 'Union of America C. I. 0, hereincalled the Union, filed with the Regional Director for the Tenth Region (At-lanta, Georgia), a petition for investigation and certification of representativespursuant to Section 9 (c) of the National Labor Relations Act, 49 Stat. 449,herein called the Act.On March 20, 1945, the National Labor Relations Board,herein called the Board, issued its Decision and Direction of Election, in whichitdirected that an election by secret ballot be held to determine whether ornot certain of the employees of Caroline Mills, Inc., herein called the respondent,desired to be represented by the Union.On April 17, 1945, pursuant to theaforesaid Direction of Election, an election by secret ballot was conducted bythe Regional Director among the employees in the unit found by the Board tobe appropriate.The Tally of Ballots issued on April 17, 1945, showed that amajority of the votes were cast against the Union.'On April 20, 1945, the Re-4 Said notice, however, shall be, and it hereby is, amended by striking from the first para-graph thereof the words "Recommendations of a Trial Examiner" and substituting in lieuthereof the words, "A Decision and Order."'The tally showed the following results :Approximate number of eligible voters---------------------------------174Valid votes counted----------------------------------------------------143Votes cast for Textile Workers Union of America, C. I. 0--------------------40Votes cast against participating union-----------------------------------103Challenged ballots-----------------------------------------------------8Void ballots-----------------------------------------------------------0 '380DECISIONS OF NATIONAL LABOR RELATIONS BOARDgional Director received from the Union a letter dated April 19, 1945, askingthat the election be set aside and charging that officers and agents of the re-spondent, during a period just before the election, had interfered with the ex-ercise of rights guaranteed to employees by the Act. On April 28, 1945, theRegional Director issued his Report on Objections, copies of which were dulyserved upon the respondent and the Union, finding that the Objections raiseda material and substantial issue with respect to the conduct of the election andrecommending that a formal hearing be held on the Objections.On May 9, 1945,the Board issued its Order Direction Hearing on Objections to Election.On April 25, 1945, the Union filed a charge that the respondent had violatedSection 8 (1) of the Act. On May 18, 1945, the Board, pursuant to Article IT,Section 36 (b) and Article III, Section 13 (c) (2) of the Board's Rules andRegulations-Series 3, as amended, ordered that the complaint case and thecase on objections to election be consolidated.On May 19, 1945, the Board, by its aforesaid Regional Director, issued a com-plaint against the respondent, alleging that the respondent had engaged in andwas engaging in unfair labor practices affecting commerce within the meaningof Section 8 (1) and Section 2 (6) and (7) of the Act. Copies of the complaint,accompanied by the charge, and Notice of Hearing on the consolidated cases,were duly served upon the respondent and the Union.With respect to the unfair labor practices the complaint, as amended at thehearing, alleged in substance that the respondent, by certain of its officers andagents and from about March 15, 1945, to the date of the complaint, engagedin about 25 specifically named anti-Union acts 2 designed to persuade its em-ployees to vote against the Union at the aforesaid election.The respondent, by its answer filed June 1, 1945, denied engaging in the unfairlabor practices alleged.Pursuant to notice, healing was held on June 7 and 8, 1945, at Carrollton,Georgia, before the undersigned Trial Examiner, duly designated by the ChiefTrial Examiner.At the opening of the hearing the Trial Examiner denied twomotions by counsel for the respondent ; one, previously filed with the RegionalDirector, to dismiss the complaint on the ground that its allegations were "tooloose, too indefinite, and too vague" ; and the other to dismiss "the proceedings"on the ground that the Regional Director had "pre-judged" the case by issuing2The complaint alleged that the respondent had engaged in the following conduct : (1)promised its employees more wages than paid to employees in organized mills; (2) ques-tioned them about their feeling toward the Union ; (3) urged them to vote against theUnion at the Board election ; (4) told them that it hoped they would view the said electionfavorably from the respondent's viewpoint; (5) campaigned against the Union; (6) toldits employees that they would do the "wrong thing" if they voted for the Union ; (7) warnedthem that they would be deprived of certain privileges if the Union were successful at theelection ; (8) took union buttons from employees ; (9) questioned the employees about theirunion membership ; (10) instructed them as to the mechanics of voting against the Union(11) informed them that,as long asthe Union existed, the National War Labor Boardwould not permit the respondent to give a wage increase , (12) questioned employees as tohow they were going to vote at the election; (13) expressed enthusiasm when informedthat the employees voted against the Union at the election ; (14) informed employees thatthe respondent was not going to get a union; (15) informed them that, if they did notvote they would lose their jobs, (16) warned them that if the Union came in the millwould shut down; (17) advised them to vote against the Union to keep from losing theirjobs; (18) informed them that they would not get a union among themselves , (19) in-formed them that the wearing of union buttons was against rules of the respondent ; (20)informed employees that they had better vote against the Union if they weie going to needplenty of money ; (21) questioned employees as to how they intended to vote at the elec-tion; (22) informed them that the respondent was paying maximum wages; (23) advisedemployees that they should not vote for the Union; (24) made disparaging remarks aboutthe Union and (25) circulated anti-Union petitions among the employees through theplant. CAROLINE, MILLS, INC.381his Report on Objections, above-described. Also at the opening of the hearingWillis Smith, a local attorney, moved to interevene in the proceedings on behalfof a number of the respondent's employees, herein collectively called the Inter-venor.Without objection, the motion was granted'The Board, the respondent,and the Intervenor were represented by counsel and the Union by representa-tives.All parties paiticipated in the healing.Full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidence bearing on:the issues was afforded all partiesAt the close of the hearing a motion bycounsel for the Board was granted to conform the pleadings to the proof, as tominor matters.Ruling was reserved upon a motion by counsel for the re-spondent to dismiss "the entire proceedings" It is hereby denied. Oppor-tunity was afforded to all parties to argue orally before the Trial Examinerand to file briefs with himCounsel for the Board and for the respondentargued orally, said argument appearing in the official transcript of the hearing.No briefs have been received.Upon the entire record in the cases, and from his observation of the witnesses,,the undersigned makes the following:FINDINGS OF FACTI.THEBUSINESS OF THE RESPONDENTCaroline Mills, Inc., is a Georgia corporation operating a plant at Carrollton,`Georgia, where it is eng,igcd in the inanufactuie, sale, and distribution of cottonyarn and synthetic fibre.During the fiscal year ending June 30, 1944, it causedapproximately $250,000 worth of raw materials to be purchase(], delivered and,transported from and through states of the United States other than the Stateof Georgia to its Carrollton plant.During the same period it caused approxi-mately $600,000 worth of the products manufactured to be transported to andthrough states other than Georgia from its Carrollton plant.II.THE ORGANIZATIONINVOLVEDTextileWorkers Union of America, C. I 0, is a labor organization admitting'to membership employees of the respondent.III.THE UNFAIR LABOR PRACTICESA. Conduct of the respondent's officers, agents, and supervisors following Board's"Decision and Direction of ElectionThe Board found, in its Decision and Direction of Election issued March 20,1945, in part as follows :The Company [respondent] refuses to recognize the Union as exclusivecollective bargaining representative of its employees until such time as theUnion is certified by the Board.A statement of a Field Examiner of the Board, introduced into evidence atthe hearing, indicates that the Union represents a substantial number ofemployees within the unit hereinafter found to be appropriate!***8The report of the Field Examiner shows that the Union submitted 97 membershipapplication cardsThere are approximately 195 employees in the appropriate unit.,3In support of the motion,Smith produced a petition,which he stated had been signedby some of the respondent's emplo.iors,In substance,the petition averred that the"under-signed employees"were "fullytiatitifiedwith the employment and salaries"and opposedthe Union's "efforts" to set aside the election 382DECISIONSOF NATIONAL LABORRELATIONS BOARDAbout two weeks before April 17, the date set for the election, SuperintendentClifford Hall asked employee Thomas H. Pike what he thought about the comingelection.When Pike replied that he had not heard much about, it, Hall said thatthe was "scared" that some of the employees would "get themselves into trouble"over the Union, and explained that it was "liable to cause a lot of them to losetheir jobs."Hall further advised Pike that if anything came up about a raise,he and others should go to the "office" and "we" can straighten it out. On themorning of the election Hall approached employee Al. F. Lester in the mill andasked him which way he was going to vote, and added, "I wouldn't vote for it"About a week before the Election C. A. (Bert) Broch, for many years a memberof the respondent's Board of Directors which formulates its labor policies anddirects the operation of the mill,' approached employee Lester at his work andasked him how he was "aiming to vote." Lester replied that he had not made uphismind.Broch then urged him, "I wouldn't vote for it; vote against it."At about the same time Broch called employee E. R. Reynolds to his cotton ware-house office, near the respondent's mill, and asked him to talk to the "hands"and help him keep the Union out of the mill. Broch further told Reynolds. "Iguarantee you will get just as much as the Union pay and get it by the time theydo.We want to keep it out ; so much trouble." Two or three days before theelection Broch repeated his request to Reynolds, while at the mill.'About a week before the election Overseer McGlon approached employee LouiseGaines on her way to work and told her he wanted to talk to her about the Unionto see how she felt about it.He informed her that there was to be an election atthe mill, and further told her that the Union would be "what the people didn'twant."During the evening following the election, ARGlon told Gaines that he was"so glad" the Union had been voted down that he had telephoned the news to aformer superintendent of the mill.'A day or two before the election Vice-President P. L. Shaefer told employeePike, when the latter asked for a raise, that the National War Labor Boar,l w uldnot grant a raise "as long as any union's around there." Shaefer then asked himto "help us out," by which request Pike understood Shaefer to mean that hewanted the employee to vote against the Union'Two nights before the election, employee Joe Carwell dropped into the officewhere Section Man W. W. Duncan, who acted as night overseer, and lilarionWhitmore, another employee, were present.Duncan observed that Carwell wasti-earing a union button.He said, "Let's see it," took it from the employee's shirt,' The findings as to Hall's remarks to Pike and Lester are based upon the employees'credible testimony.Hall denied having said anything to Pike about "losing jobs", or aboutthe election.Lester's account of the superintendent's talk with him was gndisputed5 Thefindings as to Broch's status rest upon the testimony of Vice-President P. L.Shaefer when first called as a witness by the BoardWhen later called as a witness forthe respondent, Shaefer denied that Broch had any authority in the matter of wages oroperation of the millHe admitted, however, that the respondent's officers, who carriedout operating policies, reported to the Board of DirectorsIt is plain, even from Shaefer'svacillating testimony, and the Trial Examiner finds, that Broch held a high position in therespondent's hierarchy and that the respondent must be held accountable for any anti-Union remarks by him8 The testimony of the two employees as to Broth's remarks was undisputed.' Gaines' testimony concerning McGlon is undisputed8 Shaefer admitted talking to Pike on this occasion, but denied making the statementsattributed to him by the employee, upon whose credible testimony the findingsare based.In view of Broch's statements in similar vein, and Shaefer's vacillating testimony concern-Ing Broch, noted in footnote 5, the Trial Examiner does not accept the vice-president'sdenial as true. CAROLINE MILLS, INC.383remarked, "This makes four," and declared that he was going to give it to thesuperintendent.Duncan also told Carwell that it was against the rules to giveout such buttons at the plant.On the night before the election, again in Whit-more's presence, Duncan told Carwell that no one should join the Unicn and thathe wouldn't vote for it if he could.Duncan further told them that they wouldget a raise in July sAlso on the night before the election, according to employee Mozelle Jacobs'uncontradhcted testimony, her overseer, Johnny Bass, questioned her as to howshe intended to vote the next day.On the day of the election, Master Mechanic C. H. Davis told Mrs. MaryWhitmore, an employee, to go and vote "again the Union." In a few minutesMrs. Whitmore returned and reported to Davis that she had voted "again it." 30W S Strickland admitted as a witness and Board witnesses testified that heopenly and actively urged employees to vote against the Union. It is uncontra-dicted that he was with Davis on the occasion described immediately above andsimilarly advised Mrs. Whitmore to vote against the Union. The respondent con-tends, however, that it may not be held responsible for Strickland's conductbecause he does not hold a supervisory position, and on the ground that he waspermitted to vote at the electionAs to the latter point, the evidence establishesthat he did vote and there is no evidence that his ballot was challenged.Onthe other hand, the Board contends, in substance, that Strickland occupies asupervisory status, and that if investigation as to facts relating to his work hadbeen made at the hearing in Case No. 10-R-1383, he "perhaps" would have beenexcluded from the bargaining unitIn brief, Strickland repairs mill machinery, doing the same type of work onthe second shift that Davis, whose supervisory authority the respondent doesnot deny, performs on the first shirt.Only three laborers regularly work underDavis" on the day shift, the latter giving them orders and keeping their time.Occasionally, however, one or more of these laborers is required to work on thenight shift, and at such times they look to Strickland both for orders and forthe keeping of their time.Two of the three laborers, as witnesses, referred toStrickland as their "boss man" when Davis was not at the mill. Stricklandreceives the same rate of pay as section men, who were excluded from the appro-priate unit and clearly are supervisors.On the day of the election, in the presenceof both the Union and Company observers, Strickland announced to the Boardagent that he had "three hands" whom he wished to be given an opportunity0The findings as to the above incidents are based upon Carwell's credible testimony.Both Duncan and Whitmore testified, as witnesses for the respondent, that Carwell walkedinto the office, declared lie had been given a Union button by another employee, and askedif Duncan wanted it.Whitmore stated that he did not pay any attention to what happenedafter that.Duncan, however, further testified that when he told Carwell that lie did notwant the button, Carwell, nevertheless, took it off and handed it to himThe button fellon the floor, he declared, and stayed there for "a day or two." On cross-examination, how-ever,Duncan stated that after the button fell to the floor he, Duncan, threw it into theball.Neither Duncan nor Whitmore denied that the former made anti-Union remarks orthat he forecast a raise in July. The Trial Examiner rejects, as unworthy of belief, theversion of Duncan and Whitmore as to the first incident.10The finding rests upon the credible testimony of employee Rube Richardson, who over-heard the exchange from a point so close, according to his uncontradieted testimony, thatlie could put his hands on the participants.Davis denied giving Mrs. Whitmore the advicequoted.MrsWhitmore was not calledas a witness.W. S. Strickland, Davis'assistantwho also was present according to Richardson, was not questioned about the incident.Strickland, as found hereinafter, openly campaigned against the Union, and instructedemployees how to vote against the Union.The Trial Examiner does not accept Davis'denial as true."Davis testified that he also supervises Strickland.He furthertestified,however, thatwhile his own regular hours were from 6 a. m. to 4 p in., Strickland's regular hours werefrom 4 p in. to midnigb t. 384DECISIONSOF NATIONALLABOR RELATIONS BOARDto vote at that time.He waited near the voting place, and when they had voted,ordered them back to the boiler room 12Although the evidence establishes that Davis has the power to hire and todischarge, while Strickland does not have that authority, it makes plain, andthe Trial Examiner finds, that Strickland's duties and rate of pay place himmore nearly in alignment with management than with ordinary laborers at themill.He is, as these workmen expressed it, their "boss man'' on the night shiftand in Davis' absence. The Trial Examiner concludes and finds that Stricklandholds a position wherein he reasonably reflects, to employees generally, manage-ment policiesIt is therefore found that the respondent must he held accountablefor his anti-Union conduct.Following the issuance of the notice of hearing in these consolidated proceed-ings, Strickland learned from "overseers down there," according to his testimony,that a hearing was to be held. He went to a local attorney, and had him preparefor him a petition bearing the following text:To WILLIS SMITH, Attorney :We the undersigned employees of the Carolina (sic) Mills of Carrollton,Georgia are fully satisfied with the employment and the salaries, and wethink that the election held on April 17, 1945, was fair, and no undue influencewas used and no coercion used by the mill or any of the officers ; and as weunderstand, there's an effort made by the union to set aside that electionand we want to employ you to appear in our behalf in opposition to the same.Thereafter, during the next few days, Strickland solicited signatures from em-ployees to the above petition, both at the mill during working hours and byvisiting them at their homes.As a witness, Strickland admitted that he had made no inquiry when retainingSmith as to the amount of his fee.When asked to explain why lie had soughtthe services of Smith and had circulated the petition, lie stated that lie had heardthat employees had said he had tried to get them to vote against the Union, andthat ha; had "hired" the lawyer to. prove that he had engaged in such conductThe explanation given by Strickland as to the petition is unworthy of belief.In view of this testimony that he talked with "overseers" before retaining anattorney, and his open circulation of the petition, the Trial Examiner is con-vinced and finds that Strickland was acting with the respondent's approval.B. Conclusions as to the anti- union conduct above desci abedThe foregoing findings established plainly that, since the issuance of theBoard's Direction of Election on March 20, 1945, responsible officers, supervisorsand agents of the respondent engaged in a campaign designed not only to restrainand coerce its employees i<h the exercise of their free choice in selecting a bar-gaining representative at the election, but also to discourage their membershipin the Union.The respondent's mill is a relatively small plant.As previously noted therewere only about 175 employees eligible to voteAlthough the Union submitted97 membership cards to the Field Examiner before the hearing. which precededthe election, only 40 votes were cast for the Union at the electionIt is reason-able to infer, and the Trial Examiner finds, that the respondent's campaigneffectively restrained employees from voting for the Union at the election.It,isthei efore concluded and found that the above desGiibed conduct ofSuperintendent Hall, Director Broch, Vice President Sh;iefer, Sectionman Dun-can, Overseers McGlou and Bass, Master Mechanic Davis, and Strickland con-11Thefinding as to the election incident rests upon the uncontradicted testimony of theUnion observer CAROLINE MILLS, INC.385stitutes interference with, restraint, and coercion of the respondent's employeesin the exercise of rights guaranteed to employees in Section 7 of the ActIt is further concluded and found that the respondent did not maintain thestandard of neiitrality required of it in respect to the election and that theallegations of the complaint and of the Objections to Election were sustained bythe evidence.IVTHE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III, above, occurring inconnection with its operations described in Section I, above. have a close, inti-mate, and substantial relation to trade, traffic. and commerce, among the severalStates, and tend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE REMEDYHaving found that the respondent has engaged in certain unfair labor prac-tices, the Trial Examiner will recommend that it cease and desist therefromand that it take affirmative action which the Trial Examiner finds will effectuatethe policies of the Act.The Trial Examiner will also recommend that the objections to the election besustained and that the results of the election be set aside.Upon the basis of the above findings of fact, and upon the entire record inthe case, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.TextileWorkers Union of America, C I. 0., is a labor organization withinthe meaning of Section 2 (5) of the Act.2.By interfering with, restraining, and coercing its employees in the exer-cise of The rights guaranteed in Section 7 of the Act, the respondent has engagedin and is engaging in unfair labor practices within the meaning of Section 8(1) of the Act3.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, theTrial Examiner recommends that the respondent, Caroline Mills, Inc., Carroll-ton. Georgia. its officers, agents, successors, and assigns shall:1Cease and desist from in any manner interfering with, restraining, orcoercing its employees in the exercise of the right to self-organization, to formlabor organizations, to join or assist Textile Workers Union of America, C I. 0,or any other labor organization, to bargain collectively through representativesof their own choosing, and to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection as guaranteed in Section7 of the Act2Take the following affirmative action, which the Trial Examiner findswill effectuate the policies of the Act:(a)Post at its plant at Carrollton. Georgia, copies of the notice attachedhereto,marked "Appendix A " Copies of said notice. to be furnished by theRegional Director of the Tenth Region, shall, after being duly signed by therespondent's representative. be posted by the respondent immediately uponieceipt thereof, and maintained by it for sixty (60) consecutive days there-670417-46-v of f,4--- 26 -386'DECISIONS OF NATIONAL LABOR RELATIONS BOARD-after, in conspicuous places, including all places where notices to employees arecustomarily posted.Reasonable steps shall be taken by the respondent to-insure that said notices are not altered, defaced, or covered by any othermaterial;(b)Notify the Regional Director for the Tenth Region (Atlanta, Georgia)inwriting within ten (10) days from the receipt of this Intermediate Reportwhat steps the respondent has taken to comply herewith.It is further recommended that unless on or before ten (10) days from the.date of the receipt of this Intermediate Report the respondent notifies the saidRegional Director in writing that it will comply with the foregoing recom-mendations, the National Labor Relations Board issue an order requiring the:respondent to take the action aforesaid.It is further recommended that the Board sustain the objections to the-electionwhich was held on April 17, 1945, and set aside the results thereof.As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series 3, as amended, effective July 12, 1944,any party or counsel for the Board may within fifteen (15) days from the.date of the entry of the order transferring the case to the Board, pursuant toSection 32 of Article II of said Rules and Regulations, file with the Board,,Rochambeau Building, Washington 25, D. C., an original and four copies or a-statement in writing setting forth such exceptions to the Intermediate Report-or to any other part, of the record or proceedings (including rulings upon allmotions or objections) as he relies upon together with the original and four-copies of a brief in support thereof. Immediately upon the filing'of such state-ment of exceptions and/or brief, the party or counsel for the Board filing thesame shall serve a copy thereof upon each of the other parties and shall file a-copy with the Regional Director.As further provided in said Section 33, should,any party desire permission to argue orally before the Board request thereformust be made in writing to the Board within ten (10) days from the date of the-order transferring the case to the Board.C.W. WHIrrEMORE,Trial Examiner.Dated July 5, 1945.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelatiops Board, and in order to effectuate the polices of the National LaborRelations Act, we hereby notify our employees that:We will not in any manner interfere with, restrain, or coerce ouremployees in the exercise of their right to self-organization, to form labororganizations, to join or assist Textile Workers Union of America, CIO orany other labor organization, to bargain collectively through representativesof their own choosing, and to engage in concerted activities for the purposeof collective bargaining or other mutual aid or protection.All ouremployees are free to become or remain members of this union, or anyother labor organization.Dated ------------------------CAROLINa MILLS, INC.(Employer)By ------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must:not be altered, defaced, or covered by any other material.